SUNDBY, J.
(concurring). I am reluctant to base our decision upon the plaintiffs' failure to appeal from the decision of the Elections Board.2 Nonetheless, I con*227cur in the court's decision that the recall election shall be allowed to proceed and the circuit court's decision must be reversed.
The plaintiffs attack the recall statute, sec. 9.10(4), Stats., on grounds that the statute denies them equal protection of the law. They point to the fact that the legislature has provided a procedure for the recall from state, county, congressional, legislative and judicial offices which is different from the procedure provided for the recall from a city, village, town or school district office. Plaintiffs claim that, as school district officials, they are denied the equal protection of the law because sec. 9.10(4) does not provide them with the same protections given to other public officers subject to recall. The plaintiffs point, for example, to the failure of the legislature to provide for judicial review of the school clerk's certificate of the sufficiency of recall petitions, while that protection is available to other officers under sec. 9.10(3)(bm), Stats.
I conclude that the equal protection clauses of the federal and state Constitutions do not extend to the creation and operation of local units of government, including school districts. "The residents and taxpayers have no vested inviolable rights in school district government." Zawerschnik v. Joint County School Comm., 271 Wis. 416, 436, 73 N.W.2d 566, 577 (1955).
In Curry v. Portage, 195 Wis. 35, 217 N.W. 705 (1928), a police chief claimed expenses for successfully *228defending against proceedings before the police and fire commission. The applicable statute provided that "the council may provide for payment to such official such sum as it sees fit. . .." Id. at 37, 217 N.W. at 706. The police, chief contended that the statute, being permissive, was unconstitutional because it did not assure equal treatment to all public officers incurring such litigation expenses. The court responded as follows:
To the point that the law does not guarantee that all public officers shall be treated alike, and that the common council may reimburse some, and withhold such reimbursement from others, it is only necessary to say that the law does not confer a right to such reimbursement upon any public officer. The law simply confers upon common councils the same discretion which the legislature has always exercised. The law confers a discretionary power upon the council and does not grant a right to the officer. If such power be misused it calls for political, and not legal, remedies.
Id. at 41, 217 N.W. at 707 (emphasis added).
It has been uniformly held that the legislature is free to deal with the formation of school districts as it pleases, subject only to the Wisconsin Constitution. See School Dist. v. Callahan, 237 Wis. 560, 297 N.W. 407 (1941). I conclude that that power includes the power to prescribe how school districts shall be managed and for the removal and recall of any person from a school district office. At oral argument, plaintiffs conceded that the legislature did not have to provide for the recall of elected school board members. It has chosen to do so in sec. 9.10(4) and (7), Stats. However, the legislature is free at any time to take away that right because the right of recall of a school district officer is not conferred by the Wisconsin Constitution. Having this power, I conclude *229that the legislature may provide whatever procedure it chooses for the recall of elected school board officials. If the equal protection claim applies, it only requires that all school board officials be treated alike.
Volume 63A of AMERICAN JURISPRUDENCE 2d, Public Officers and Employees, § 188 (1984) states:
Statutory provisions for the recall of public officers have been generally upheld as against objections on constitutional grounds .... [I]t has been held that this method of removal... does not amount to a denial of due process of law . . .. Moreover, claims that recall would be cruel and inhuman punishment of the recalled officer and that an officer's right to hold office for a full term is a vested property right have been rejected as frivolous.
In 4 McQuillin, MUNICIPAL CORPORATIONS § 12.151, at 311 (rev. 3d ed. 1968), the question of removal by recall is discussed at length. This discussion is noted and incorporated in Beckstrom v. Kornsi, 63 Wis. 2d 375, 384, 217 N.W.2d 283, 288 (1974). McQuillin is quoted: "In theory and in fact municipal government by recall of officers presents purely political issues to the electors. The procedure is neither a judicial, quasi, or semijudicial inquiry." Id. at 384, 217 N.W.2d at 288.
If the plaintiffs are protected by the equal protection clauses, I conclude that the legislative classification which treats the recall of municipal and local school officers differently from the recall of other officers has a rational basis. "A party challenging a statute on equal protection grounds must demonstrate beyond a reasonable doubt that the legislative choice is without a rational basis." Wisconsin Wine & Spirit Inst. v. Ley, 141 Wis. 2d 958, 963-64, 416 N.W.2d 914, 917 (Ct. App. 1987).
*230We apply a five-part test for reviewing equal protection challenges to classification schemes. Id. at 966-67, 416 N.W.2d at 918. As applied to this case, the plaintiffs must establish beyond a reasonable doubt that the classification selected by the legislature is not based upon a substantial distinction between local government offices and state, county, congressional, judicial and legislative offices. Equal protection is denied only where the legislature has made an irrational or arbitrary classification. Milwaukee Brewers v. DHSS, 130 Wis. 2d 79, 98, 387 N.W.2d 254, 262 (1986). "Any reasonable basis for the classification will validate the statute." Id. at 99, 387 N.W.2d at 263. Reasonable bases for the classification chosen by the legislature are immediately apparent. City, village, town and school district officers are closer to the people than are state, county, legislative and congressional officers. Further, local officials apply hands-on government on a day-to-day basis. Therefore, it was reasonable for the legislature to place in the path of recall of such local officials as few impediments as possible. I conclude that sec. 9.10(4), Stats., is constitutional and the decision of the trial court to the contrary must be reversed.

 Whether one aggrieved by a statute, ordinance or rule may *227attack the regulation in an independent action or must make the initial attack before the administrative agency involved is subject to two lines of cases. Compare Master Disposal, Inc. v. Village of Menomonee Falls, 60 Wis. 2d 653, 659, 211 N.W.2d 477, 480 (1973) and Omernick v. DNR, 100 Wis. 2d 234, 246-249, 301 N.W.2d 437, 443-45 (1981). See also YMCA of Beloit v. DOR, 141 Wis. 2d 907, 915-917, 417 N.W.2d 39, 43-44 (Ct. App. 1987).